Citation Nr: 0919792	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  09-17 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


Whether there was clear and unmistable error (CUE) in a 
November 24, 1975 Board decision that reopened the claim for 
service connection for rheumatic heart disease, but denied 
the benefits sought on appeal. 

(The issue of whether the Veteran is entitled to an earlier 
effective date prior to October 5, 1998 for grant of service 
connection for rheumatic heart disease will be the subject of 
a separate decision.)


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1943 to October 1943. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2009 motion from the moving 
party for revision or reversal of a November 24, 1975 Board 
decision that reopened the Veteran's claim for service 
connection for rheumatic heart disease, but denied the 
benefits sought in that appeal.   

The issue of whether the Veteran is entitled to an earlier 
effective date prior to October 5, 1998 for grant of service 
connection for rheumatic heart disease is addressed in a 
separate decision bearing docket number 06-09 408.


FINDING OF FACT

The Veteran, who is the moving party, only alleged non-
specific error as to the Board's November 24, 1975 decision.  
The Veteran failed to advance any specific argument that the 
facts, as they were known at the time, were not before the 
Board or that the statutory or regulatory provisions extant 
at the time were incorrectly applied in conjunction with the 
Board's decision to reopen the claim for service connection 
for rheumatic heart disease, but deny the benefits sought. 


CONCLUSION OF LAW

The requirements for a motion for revision or reversal of the 
Board's November 24, 1975 decision based on clear and 
unmistakable error have not been met; the motion must be 
dismissed without prejudice to re-filing.  38 C.F.R. § 
20.1404(b) (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Assist and Notify

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007).  Under the VCAA, VA has a duty to notify the claimant 
of any information and evidence needed to substantiate and 
complete a claim. 38 U.S.C.A. §§ 5102, 5103.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the VCAA is generally applicable to all claims 
filed on or after the date of its enactment, it is not 
applicable to CUE claims.  In this regard, the Board notes 
that "there [was] nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify [were] now, for the first time, applicable to CUE 
motions."  Livesay v. Principi, 15 Vet. App. 165 (2001).  
Even though the VCAA is potentially applicable to all 
pending claims, CUE claims are not conventional appeals, but 
rather are requests for revision of previous decisions. 
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
(finding that the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).  A claim of CUE is not by itself a claim 
for benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  An 
appellant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.

Thus, a "claimant", as defined by 38 U.S.C.A. § 5100 (West 
2002 & Supp. 2008), cannot encompass a person seeking a 
revision of a final decision based upon CUE. Therefore, VA's 
duties to notify and assist contained in VCAA are not 
applicable to CUE motions.  See also 38 C.F.R. § 20.1411(c), 
(d) (2008).  Based on the United States Court of Appeals for 
Veterans Claims (Court) precedential decision in Livesay, 
the Board concludes that the Veteran's CUE claim was not 
subject to the provisions of VCAA.


2.  Motion for Clear and Unmistakable Error

Factual Background

The Veteran's original claims file is presumed to have been 
destroyed while in government custody, and the RO has 
diligently attempted to search for other forms of records to 
reconstruct the claims file.  See April 1998 Correspondence 
from the National Personnel Records Center.  

In the November 1975 decision, the Board reopened the 
Veteran's claim for service connection for rheumatic heart 
disease, but denied the benefits sought in that appeal.  The 
Board found that the Veteran's rheumatic heart disease pre-
existed his service, and that there was no increase in his 
disability during his service.  In a May 2004 decision, the 
Board granted service connection for rheumatic heart disease.  
The RO, in a January 2006 rating decision, assigned a 100 
percent disability rating, effective from October 5, 1998.  

In a March 2008 correspondence, the Veteran stated that he 
"recently learned that a law has been passed entitled, 
"Clear and Unmistakeable Error", by which a disabled 
veteran is now entitled to retroactive pay to the date 
beginning the appeal process."  The Veteran did not indicate 
against which RO or Board decision that he sought to raise a 
claim of CUE. 

In a May 2009 informal argument from the Veteran's 
representative, the Veteran's representative refined the 
Veteran's statements, and stated that the Veteran "has 
alleged CUE in a November 24, 1975, Board decision."  The 
Veteran's representative referenced the Veteran's March 2008 
correspondence for further argument in support of his CUE 
allegations.  

Legal Criteria and Analysis

Final decisions may be reversed or amended where evidence 
establishes that CUE existed. 38 C.F.R. § 3.105(a).  
Specifically, previous determinations which are final and 
binding will be accepted as correct in the absence of CUE.  
Where evidence establishes such error, the prior 
determination will be reversed or amended.  For the purpose 
of authorizing benefits, the rating or other adjudicatory 
decision that constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).

A motion for revision or reversal of a prior Board decision 
based on CUE must be in writing, and must be signed by the 
moving party or that party's representative.  The motion must 
include the name of the Veteran; the name of the moving 
party, if other than the Veteran; the applicable Department 
of Veterans Affairs file number; and, the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to re-filing under 38 
C.F.R. § 20.1404(a).

The motion claiming CUE in a Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and an 
explanation of why the result would have been manifestly 
different but for the alleged error.  38 C.F.R. § 20.1403.  
Non- specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  38 C.F.R. § 
20.1404(b).  Motions which fail to comply with these 
requirements shall be dismissed without prejudice to re- 
filing under 38 C.F.R. § 20.1404(a).  See Disabled American 
Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

The pleadings contained in the May 2009 informal argument by 
the Veteran's representative meet the general requirements 
for filing a motion for revision under 38 C.F.R. § 
20.1404(a).  The Veteran's representative referred to the 
Veteran's March 2009 correspondence for the specific 
allegations of CUE.  In that correspondence, however, the 
Veteran only provided a non-specific allegation of error - 
he wanted to raise a claim of CUE.  The Veteran failed to 
clearly and specifically set forth his allegation of CUE, or 
errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.  See 
38 C.F.R. § 20.1404(a).  Since the moving party's motion 
fails to comply with the requirements set forth in 38 C.F.R. 
§ 20.1404(b) (2008), the motion is dismissed without 
prejudice.


ORDER

The Veteran's motion for revision or reversal of Board's 
November 1975 decision based on clear and unmistakable error 
is dismissed without prejudice to re-filing.



	                       
____________________________________________
	
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2008) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2008).  This dismissal removes your 
motion from the Board's docket, but you may re-file the 
motion at a later date if you wish.




 Department of Veterans Affairs


